HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated March 30, 2010 with respect to the financial statements of ILX Resorts Incorporated included in this annual report on Form 10-K filed on March 30, 2010 with the Securities Exchange Commission, and incorporated by reference in the Registration Statements on Form S-3 (No.333-132852 and No. 333-120378) and Form S-8 (No. 333-127892). HANSEN, BARNETT& MAXWELL, P.C. Salt Lake
